Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Statement of Reason for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-6 are allowed because the prior art fail to teach the controller configured to execute, during execution of a process of feeding a first inserting sheet from the first supporting portion to the sheet conveyance path, a movement processing of moving a second inserting sheet supported on the second supporting portion to a position where a trailing edge of the second inserting sheet is placed downstream in a sheet conveyance direction of a detection position of the detection portion and thereafter stopping the second inserting sheet in combination with remaining limitations of claims 1-6.
Claims 7-8 are allowed because the prior art fail to teach the controller being configured to change a feed source of an inserting sheet among the plurality of supporting portions in the second feeding portion each time one inserting sheet is fed during execution of the job, and execute a feeding process of a current recording sheet if a detection result of the detection portion indicates that an inserting sheet to be inserted immediately before the current recording sheet in an order of passing through the sheet conveyance path is present on any of the plurality of supporting portions in combination with remaining limitations of claims 7-8.
Claim 9 are allowed because the prior art fail to teach the controller configured to execute a job of creating a sheet bundle in which a predetermined number of inserting sheets are inserted between a plurality of recording sheets, the job including a feeding process in which a recording sheet is fed from the first feeding portion and is formed an image thereon by the image forming portion, and a process in which an inserting sheet is fed from the second feeding portion and is inserted between recording sheets,
the controller being configured to change a feed source of an inserting sheet among the plurality of supporting portions in the second feeding portion each time the predetermined number of inserting sheets are fed during execution of the job, and
execute feeding processes of recording sheets used for creating a current sheet bundle if a detection result of the detection portion indicates that at least one inserting sheet to be used for creating the current sheet bundle is present on any of the plurality of supporting portions in combination with remaining limitations of claims 9.

Conclusion
Nimura et al. (US 2001/ 0021036) is the closest Prior Art. Nimura et al. discloses a first and second feeding portions, image forming portion, sheet conveyance path, detection portion and the controller configured to execute a job and insert an inserting sheet. 
However, Nimura et al. do not teach the above stated combinations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Mon-Fri 8:30-1, 2:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852